TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 2, 2014



                                      NO. 03-11-00701-CV


                             Terry Christopher Bounds, Appellant

                                                 v.

     David Fernea; Bounds and Pinto Marketing, Inc.; and Austrends, Inc., Appellees




        APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND GOODWIN
          VACATED AND CAUSE DISMISSED ON JOINT MOTION --
                      OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on August 11, 2011. The parties

have filed a motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion; vacates the district

court’s judgment and dismisses the appeal. Each party shall pay the costs of the appeal incurred

by that party, both in this Court and the court below.